Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Derrick Du on 17 December 2021.
The claims have been amended as follows:
In claim 1, in line 14 “is” has been canceled.
In claim 6, in line 5 -- containing tank -- has been inserted after “overflow”, in line 15 -- characteristics of -- has been inserted after “processor,” and in line 24 -- characteristics of the -- has been inserted after “determined”.
In claim 7, in line 2 -- characteristics -- has been inserted after “overflow”.
In claim 16, in line 3 “any appliances used” has been replaced with -- utilization of appliances --. 
In claim 17, in line 3 “any appliances used” has been replaced with -- utilization of appliances --. 
In claim 18, in line 2 “or” has been deleted and in lines 2-3 “to determining overflow” has been replaced with -- of overflow characteristics --. 
The status of claim 12 is clarified as being “Canceled”. 
Independent claim 1 is now deemed to distinguish over all of the prior art of record in view of the combination of recitations of “two or more inductor sensors of a set of inductor sensors installed in a waste management structure with each sensor located at two or more different predefined depths in the structure, wherein each inductor sensor of the two or more inductor sensors measures at least two material depths of the mixed waste material”.
Independent claim 6 is similarly now deemed to distinguish over all of the prior art of record in view of the combination of recitations of “receiving consecutive data measurements, by a waste management processor installed on an overflow containing tank of the waste management structure, regarding the mixed waste material from two or more inductor and temperature sensors located at two or more different predefined depths in the waste management structure, wherein each inductor sensor of the two or more inductor sensors measures at least two material depths of the mixed waste material”. 
The claim amendments are also deemed adequate to sufficiently distinguish the independent claims 1 and 6 over the co-pending application 16/862,343 in view of the above combination of claim recitations.
Claims 1, 6, 7 and 16-18 have otherwise been amended to mitigate 35 U.S.C. 112 (a) and (b) issues regarding grammatical clarity and consistency with the Specification and are supported in the Specification especially by paragraphs [0040-0042 and 0065].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
12/17/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778